IN THE UNITED STATES COURT OF APPEALS

                                       FOR THE FIFTH CIRCUIT




                                                No. 95-10744
                                             (Summary Calendar)



UNITED STATES OF AMERICA,
                                                                       Plaintiff-Appellee,

                                                      versus

RAMAIHAN MAKAYU, also known
as Makayu Ramaihan,
                                                                       Defendant-Appellant.

                                             ___________

                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                        USDC No. 4:94-CR-54-1
                                    _ _ _ _ _ _ _ _ _ _ _
                                           July 3, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges:

PER CURIAM:*

        Court-appointed counsel for Ramaihan Makayu filed a motion to withdraw and brief pursuant

to Anders v. California, 386 U.S. 738 (1967). Makayu filed a response, a motion for appointment

of counsel on appeal, and a motion for continuance to file an appellate brief. Our review of the

record discloses that the issues raised by counsel do not give rise to an issue of arguable merit.

Makayu’s contention that he was denied his constitutional right barring double

jeopardy cannot be determined from the record. Because the record does not contain documentation

of the forfeiture proceeding, this court cannot determine whether jeopardy attached in the previous

forfeiture proceeding, see United States v. Halper, 490 U.S. 435, 448-49 (1989); United States v.

Arreola-Ramos, 60 F.3d 188, 192 (5th Cir. 1995), or whether Makayu waived his Fifth Amendment


        *
          Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
right by entering a guilty plea. See Taylor v. Whitley, 933 F.2d 325, 327 (5th Cir. 1991), cert.

denied, 503 U.S. 988 (1992). Accordingly, counsel’s motion to withdraw is GRANTED and the

APPEAL IS DISMISSED as frivolous.

       Because counsel’s Anders motion is granted, Makayu’s motion for appointment of counsel

on appeal and motion for continuance to file an appellate brief are DENIED as moot.